Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I, in the reply filed on 05/09/2022 is acknowledged.  

Status of the Application
	Claims 1-11 and 13-26 are pending.  Claims 1-11, 13-15, 24 and 26 are currently under examination.  Claims 16-23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 07/09/2021 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the nucleic acid is position in an intron located between an exon A sequence and exon B sequences and it is unclear what exons A and B are referencing in the molecule. Claims 10 and 11 are rejected as they depend from claim 9.  The claims will not be further examined as it is unclear what exons are in the molecule.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 13-15, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/064952 A2 (UNIV ROCHESTER [US]; YU YI-TAO [US]; ZHAO XINLIANG [US]) 7 June 2007),  XIAO ET AL: ("Functionality and substrate specificity of human box H/ ACA guide RNAs", RNA, vol. 15, no. 1, 25 November 2008, pages 176-186), RICHARD ET AL: ("Cotranscriptional Recognition of Human Intronic Box H/ACA snoRNAs Occurs in a Splicing-Independent Manner", MOLECULAR AND CELLULAR BIOLOGY, vol. 26, no. 7, 14 March 2006, pages 2540-2549) and 
WO 98/50586 A1 (UNIV MASSACHUSETTS  12 November 1998). All references cited on P.237.IN filed 09/24/2020.
The claims are directed to a nucleic acid molecule for pseudouridylation of a target uridine in a target RNA in a mammalian cell, wherein the nucleic acid molecule comprises a guide region capable of forming a partially double
stranded nucleic acid complex with the target RNA comprising the target uridine, wherein the partially double stranded nucleic acid complex is capable of engaging a mammalian pseudouridylation enzyme, wherein the guide region assists in positioning the target uridine in the partially double stranded nucleic acid complex for it to be converted to a pseudouridine by the mammalian pseudouridylation enzyme. 
WO 2007/064952 describes engineered small nucleolar guide RNA in compositions that are suitable to direct the pseudouridylation of a target RNA in mammalian cells wherein the guide RNAs are capable of engaging a mammalian pseudouridylation enzyme, as required by claim 1. (see claims 27-49, paragraphs 61, 72, 73). WO 2007/064952 teach targeting RNA with non-sense mutations (premature termination codons) that are responsible for diseases (see 0015 page 4).
Xiao et al. also describes the use of in vitro transcribed guide RNAs to direct the pseudouridylation of a target RNA using mammalian cell extracts such as the HeLa cell lysate. The guide RNAs are capable of engaging a mammalian pseudouridylation enzyme (see figure 3). 
Furthermore, Richard et al. teach an expression vector comprising a snoRNA sequence located in an intron and flanked by two exons of the globin gene driven by a CMV promoter, in which the snoRNA sequence is not naturally located (see Figure 3). The U64 H/ACA snoRNA is a guide RNA capable of directing the pseudouridylation of a target RNA (page 2540, right column).
It was well known in the art that guide RNAs derived from H/ACA snoRNAs can be shortened by removing nucleotides but maintaining the stable hairpin structure and further modified by incorporation of 2’-alkyl-substittued nucleotides and internucleoside modifications as taught by WO 98/50586  (see Figures 2A-2E and pages 9 and 16).
It would be obvious to modify the nucleic acid taught by WO 2007/064952 with 2’-OMe to enhance the stability and further obvious to use a vector as taught by Richard et al. to direct pseudouridylation of a target uridine.  One of skill in the art would have been capable of making the modifications given the steps of which are well known in the art.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635